DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 9, the claims establish a crest and root diameter for a pair of screws in a twin screw extruder and then further define an intermediate circular arc structure provided between the root diameter and the crest diameter of the screw on each of the screws.  The intermediate structure shown as element (221) in the figures.  The claims then require that for each screw “a trend of the…intermediate circular arc structure is consistent with a trend of the crest diameter and the root diameter of the first screw” rendering the claim indefinite.  It is unclear what this limitation is referring to.  The term “trend” with regards to the structure of a helical flight element such as (221) does not 
Claims 2-8 and 10-17 depend upon claims 1 and 9 and are therefore also rejected.
With regards to claims 3, 4, 11 and 12, the claims set forth expressions for the arcs of the cross-sectional profile and utilize variables N1, N2, and C that are not defined rendering the claims indefinite.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-8 be found allowable, claims 9-16 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (PN 2698962) in view of Selbach (PN 3104420).
With regards to claims 1 and 9, Swallow teaches a counter-rotating differential speed extrusion device (Fig. 3, 5, 6) comprising a barrel and a twin-screw mechanism arranged in the barrel.  Swallow teaches that a crest diameter and a root diameter of the first screw are meshed with the crest diameter and root diameter of the second screw (intermeshed) in which the first screw and second screw are configured for counter-rotation in different speeds at a fixed ratio (col 3 ln 43-51, col 4 ln 80-col 5 ln 6).  Swallow does not explicitly teach the inclusion of an intermediate structure between the root and the crest diameter of the screws.
Selbach teaches a counter-rotating extrusion device comprising a first and second screw (Fig. 1) in which each screw comprises a root diameter (R1, L1) and a crest diameter (R2, L2) and configured for counter-rotation (Fig. 1).  Selbach teaches including at least one intermediate circular arc structure (R3, L3) between the root and the crest diameter to intimately mix the material and that are tangent or in close contact with each other (col 2 ln 22-31, ln 65-col 3 ln 40).  Selbach teaches that the trend of the intermediate structures and primary threads are similar (Fig. 1, col 3 ln 35-40, interpreted to read upon consistent trends).  It would have been obvious to one of ordinary skill in the art at the time 
With regards to claims 5 and 13, Selbach teaches providing the screws tangent to the barrel wall (Fig. 1).
With regards to claims 7 and 15, Swallow and Selbach do not teach a duplication of the first screw arranged to also be intermeshing with the second screw; however, the mere duplication of parts presents a case of prima facie obviousness in the absence of new or unexpected results as discussed in MPEP 2144.04 VI.  As the first and third screws are not required to have any particular interaction the limitation is interpreted as a mere duplication of parts.
With regards to claims 8 and 16, Swallow does not explicitly teach that the first and second screw adopt a tapered structure; however, as seen in Fig. 1 of Selbach it was generally known in the art at the time the invention was effectively filed to utilize a tapered screw end near a discharge orifice (Fig. 1), and as such would have been obvious to one of ordinary skill in the alternative to the flat end screws of Swallow through a simple substitution of known prior art equivalent screw ends.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (PN 2698962) in view of Selbach (PN 3104420) as applied to claim 1 above, Wei (NPL – Profiles design, optimization, and geometric analysis of rotors of novel continuous kneader reactor).
With regards to claims 2 and 10, Swallow teaches a counter-rotating intermeshing differential twin screw extruder as discussed in the rejection of claims 1 and 9 above; however, Swallow teaches allowing for differential rotation by varying the lead of the screw flights.  An alternative arrangement for screw differential is taught by Wei in which the lobes of the flight are given a desired ratio such as 1:4 (Fig. 6) or others (Fig. 2, Fig. 7, Optimum profiles and Conclusion section teaches a teeth ratio Imf which can be varied).  Wei teaches the designs have improved efficiency and optimization (Conclusion).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the improved lobe design of Wei in the device of Swallow in view of Selbach as both relate to counter-rotating differential intermeshing twin-screw extrusion devices presenting a reasonable expectation of success, and doing so improves the efficiency as discussed in Wei.  Wei teaches as seen in the figures that for a given cross-sectional profile there is an inversely proportional ratio of curved arcs to the resulting rotor speed (teeth ratio).

Claims 6 and 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (PN 2698962) in view of Selbach (PN 3104420) as applied to claim 1 above, and further in view of Giles et al. (NPL – Extrusion: the definitive processing guide).
With regards to claims 6, 14 and 17, Swallow in view of Selbach teaches incorporating the counter-rotating differential speed extrusion device within a typical extrusion barrel (Fig. 5) comprising a material inlet and discharge port.  Swallow does not explicitly teach the inclusion of an exhaust port.  
Giles teaches that it was known in the art at the time the invention was effectively filed to incorporate a vent (exhaust) in a twin screw extruder prior to a discharge port (pg 96, Fig. 11.6).  Giles additionally teaches that sequential sections of feeding (conveying), plastication (melting), devolatilization (exhaust) and metering (mixing and extrusion) (Fig. 12.8) in a twin screw feeding device seen in a counter-rotating arrangement., and as such would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed as a major component of an extrusion device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742